Citation Nr: 0020575	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of payment of widow's pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran served on active duty from June 1968 to May 1969.  
He died in April 1991.


This case first came before the Board of Veterans' Appeals 
(Board) from a February 1998 administrative decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.  
In August 1999, the Board remanded this case in order to 
address due process concerns.  The case is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant did not continuously cohabit with the 
veteran.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for the purpose of payment of widow's 
pension.  38 C.F.R. §§ 3.50, 3.52, 3.53 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds, as a preliminary matter, that the 
appellant's claim for recognition as the surviving spouse of 
the veteran, for the purpose of payment of widow's pension, 
is well grounded, and that all evidence pertinent to that 
claim has been secured by VA and associated with the 
veteran's claims file.  38 U.S.C.A. § 5107(a) (West 1991).


The appellant contends, in essence, that she and the veteran 
lived as common-law spouses from 1983 until the veteran's 
death in 1991, and that she should be considered his 
surviving spouse for the purpose of receiving pension as his 
widow.  After a review of the record, however, the Board 
finds, for the reasons set forth below, that the 
preponderance of the evidence is against her claim.

Governing VA regulations stipulate, in pertinent part, that a 
surviving spouse is one who has "lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse...."  38 C.F.R. § 3.50(b)(1) (1999); 
see also 38 C.F.R. § 3.53(a) (1999).  Likewise, a marriage is 
deemed valid if, in part, "[t]he claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death...."  38 C.F.R. § 3.52(c) (1999).  The 
regulations provide that "[t]emporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of cohabitation."  38 C.F.R. § 3.53(a) (1999).  With regard 
to the evidentiary standard requisite for finding, as a 
specific fact, that continuous cohabitation is shown, "[t]he 
statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation 
was by mutual consent and that the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not shown an intent on the part of the 
surviving spouse to desert the veteran, the continuity of the 
cohabitation will not be considered as having been broken."  
38 C.F.R. § 3.53(b) (1999).

In the instant case, the record includes statements from the 
appellant, her mother, and the parents of the veteran, to the 
effect that the appellant and the veteran continuously 
cohabited from 1983 until the veteran's death in 1991.  The 
Board also 

acknowledges that a letter to the veteran from the San Juan 
RO, dated in August 1988 and issued with regard to the 
payment of certain benefits, notes that the evidence that he 
submitted "shows that you are living in a marriage agreement 
relationship and that you have never been separated."

The Board does not casually disregard this evidence, and 
specifically the appellant's statements; as indicated above, 
statements of the surviving spouse as to temporary breaks in 
cohabitation, and by inference to all matters concerning her 
cohabitation with the veteran, are to be accorded significant 
deference.  However, it must also be pointed out that such 
statements are to be accepted only "in the absence of 
contradictory information."  The Board finds that such 
information is indeed of record.  In particular, it is noted 
that the appellant apparently lived apart from the veteran 
from at least June 1986 until his death in April 1991.  This 
is not shown to be a temporary break in cohabitation, or by 
mutual consent.  In June 1986, she sought apportionment of 
the veteran's compensation on behalf of their two children, 
who resided with her.  On all correspondence from her that 
was received by VA between June 1986 and April 1991, she 
identified a postal box in Sabana Seca, Puerto Rico, as her 
mailing address, while correspondence from the veteran 
identifies a location in Bayamon, Puerto Rico, as his mailing 
address, other than for periods of hospitalization and 
treatment.  

A November 1987 statement from the veteran references his 
"brief separation of my common law wife 3 weeks (sic)"; an 
April 1989 statement notes that he and the appellant had been 
"briefly separated."  In contrast, however, the appellant, in 
the course of seeking apportionment of the veteran's VA 
compensation, averred that the veteran did not contribute 
toward his children's' support; the apportionment thereafter 
granted by VA was apparently premised on the fact that the 
veteran did not live with the appellant or with his children.  
In response to queries from the RO with regard to the 
apportionment of the veteran's compensation, the appellant, 
in 

August 1988, advised VA that she did not live with the 
veteran; in a November 1988 statement, she indicated that 
neither she nor their two children lived with him.  In 
February 1989, the appellant advised VA that, contrary to 
their impression with regard to the apportionment of the 
veteran's VA compensation, both of their children "have been 
living with me from the day they were born," and that she is 
the custodian of both children.  The Board observes, in 
passing, that the veteran's statements with regard to his 
marital status could perhaps be considered attempts to 
preclude or limit apportionment, and that their veracity 
could be questioned.  

However, even when considering the veteran's 1987 and 1989 
statements, the RO's August 1988 statement noting that the 
veteran was in a marriage relationship and had never been 
separated, and the post-mortem statements submitted by the 
appellant, her mother, and the veteran's parents, the Board 
must nonetheless conclude that the preponderance of the 
evidence is against the appellant's claim.  During the last 
five years of the eight-year period in question, she and the 
veteran lived apart, as indicated by the different mailing 
addresses.  In addition, during that five-year period, she 
sought, and obtained, apportionment of the veteran's VA 
compensation on behalf of their children; in the course of 
seeking that apportionment, she repeatedly stated that she 
and the veteran were living apart, and had done so for a 
significant period of time.  These statements were the basis 
for the award of that apportionment, and she cannot disavow 
them now, when it would be convenient to do so.  The Board 
deems these statements to be of overwhelming probative value, 
and outweigh the probative value that can be assigned to the 
evidence that is favorable to her claim.

Finally, the Board notes that the appellant and the veteran 
had not legally married, but had engaged in what they 
classified as a "common law" relationship.  The Board, 
however, need not determine whether a common law marriage 
constitutes a 

valid marriage under Puerto Rico law.  The appellant does not 
satisfy the criteria for characterization as a surviving 
spouse; inquiry as to whether her relationship with the 
veteran constituted a valid marriage is irrelevant.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of payment of widow's pension is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

